578 So. 2d 1363 (1991)
Rickey Jonathan GRIDER
v.
Dorothy Messala GRIDER.
2900095.
Court of Civil Appeals of Alabama.
February 20, 1991.
*1364 Rickey Jonathan Grider, pro se.
Michael B. French, Birmingham, for appellee.
L. CHARLES WRIGHT, Retired Appellate Judge.
Dorothy Messala Grider filed a divorce action against Rickey Jonathan Grider in the Circuit Court of Jefferson County. The husband was properly served with the complaint but did not appear in court on the day of the hearing. The wife appeared and gave sworn testimony. A default judgment was entered against the husband. Among other provisions, the court ordered the husband to pay $500 in gross alimony. The husband appeals pro se.
The husband asserts that the court erred in awarding the wife alimony in gross because her "motives for marrying were selfish and low," she "never intended to keep marriage vows," and she "did desert her husband with no intent to return." The husband's brief contains factual allegations supporting his assertions. The record, however, is devoid of any evidence.
An appellate record cannot be factually enlarged or altered by factual allegations found in a party's brief. Roberts v. Roberts, 424 So. 2d 644 (Ala.Civ.App. 1982). The record on appeal must disclose the facts upon which the alleged error is founded before such an error may be considered by this court. Roberts.
The award of alimony and the division of property are matters within the sound discretion of the trial court and will not be reversed absent a showing of palpable abuse of that discretion. Adams v. Adams, 412 So. 2d 819 (Ala.Civ.App.1982). We have no evidence before us to determine whether the trial court was palpably wrong in its award of alimony. Under these circumstances, we presume that the wife's testimony supported the trial court's order. Roberts. This case is affirmed.
The wife's request for an attorney's fee on appeal is granted in the amount of $500.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.